DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/358,519, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The previous specification (as well as the instant) fails to support the transition condition being associated with the limitations of instant claim 6 (and it is unclear how it could be, see the 112 section below); the previous specification (as well as the instant) only describes the transition condition in terms of a minimum expiration time expiring, an exhalation flow below the minimum exhalation flow, or a maximum expiration time expiring (see page 25, line 30 to page 36, line 6 of ‘519’s specification). The previous specification (as well as the instant) also fails to support claim 11 (and it is unclear what is even meant, see the 112 section below). As such, Applicant must either designate the instant application as a CIP, or else remove the new matter from the instant claims to retain the CON designation.

Specification
The disclosure is objected to because of the following informalities:
Page 11, line 26 should read “smooth”
Page 26, line 33 should read “operation 209”
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: if the new matter mentioned in the Priority section above is not removed from the claims, the specification should be amended to include antecedent basis for claims 6 and 11.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claims 3, 6, 7, and 16 objected to because of the following informalities:  
Claim 3, line 1 would have more clear antecedent basis if it were to read “the associated inspiratory trigger threshold”
Claim 6, line 2 would have more clear antecedent basis if it were to read “the associated inspiratory trigger threshold”
Claim 7, lines 2-3 would be more clear and have more clear antecedent basis if it were to read “the step of adjusting the initial base flow and the associated inspiratory trigger threshold includes increasing the associated inspiratory trigger threshold”
Claim 16, line 3 should not have a comma after ‘threshold’
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11+13, 1, 2-5, and 9-18 of U.S. Patent No. 9,498,589. Although the claims at issue are not identical, they are not patentably distinct from each other because combining the limitations of patented claims 11 and 13 to arrive at the instant independent claim limitations (where the progressive adjusting of patented claim 1 occurring in “at least the second portion” is a range that encompasses the claimed progressive adjustment occurring the second portion as well occurring in both the first and second portions, and thus anticipates it occurring in the first portion as instantly claimed, and the second portion beginning based on an occurrence of a condition infers identification of said transition in order to the method to transition to the second portion) would have been obvious to an artisan at the time of invention in order to recite a more comprehensive claim/complete method, having the patented adjusting of the inspiratory trigger threshold be also progressive (e.g. according to an exponential trajectory) per the instant independent claims would have been obvious to an artisan at the time of invention in order for it to match the patented changing, decreasing and adjusting of the base flow/utilize the same type of transition for all adjustments for ease of programming, and detecting a patient parameter being greater or equal to the trigger threshold and thus ending the exhalation at any point during the exhalation, including during the time of the adjusted inspiratory trigger threshold, would have been obvious to an artisan at the time of invention in order to cycle the ventilator based on patient effort for optimal synchronicity. Regarding the remaining limitations (e.g. of a system and computer-readable medium configured to run the same method as discussed above), it would have been obvious for the patented computer readable medium to be executed on a standard ventilator system as instantly claimed, including a sensor to allow for the patented tidal volume calculation, and the patented dependent claims anticipate or render obvious the instant dependent claims in light of using the same type of transition as discussed above.

Claims 1-5, 7-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 1-3 and 8-17 of U.S. Patent No. 10,709,854. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 10 largely anticipates instant claim 1 because the progressive adjusting of patented claim 1 occurring in “at least the second portion” is a range that encompasses the claimed progressive adjustment occurring the second portion as well occurring in both the first and second portions, and thus anticipates it occurring in the first portion as instantly claimed, and the second portion beginning based on an occurrence of a condition infers identification of said transition in order to the method to transition to the second portion, having the patented changing of the base flow be also progressive (e.g. according to an exponential trajectory) per the instant independent claims would have been obvious to an artisan at the time of invention in order for it to match the patented decreasing and adjusting of the base flow and inspiratory trigger threshold/utilize the same type of transition for all adjustments for ease of programming, and detecting a patient parameter being greater or equal to the trigger threshold and thus ending the exhalation at any point during the exhalation, including during the time of the adjusted inspiratory trigger threshold, would have been obvious to an artisan at the time of invention in order to cycle the ventilator based on patient effort for optimal synchronicity. Regarding the remaining limitations (e.g. of a system and computer-readable medium configured to run the same method as discussed above), it would have been obvious for the patented method to be executed on a standard ventilator system via patented computer readable medium, including the sensor of patented claim 17 to allow for the patented tidal volume calculation, and the patented dependent claims anticipate or render obvious the instant dependent claims in light of using the same type of transition as discussed above.

Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4+5/16+17, 1-3, 6-10, 14 and 18-22 of U.S. Patent No. 9,364,624 in view of Weismann et al. (US 5,647,351; hereinafter “Wiesmann”). The patented claims 4+5/16+17 are narrower than the instant claims, except they do not recite determining a change in the estimated leak flow and based on the change in the estimated leak flow, progressively adjusting the initial base flow and an associated inspiratory trigger threshold during the first portion of the exhalation, that the increasing of base flow and decreasing of inspiratory trigger threshold are progressive, or ending exhalation as instantly claimed. However, Weismann teaches that it was known in the ventilator control art at the time of invention to determine an estimated leak flow (col. 6, lines 3-6) and concurrently adjust expiratory flow (col. 5, lines 1-5) and inspiratory trigger to compensate for the leak flow (Fig. 3; col. 5, lines 55-60), the patented claims teach making adjustments based on exponential (i.e. progressive) trajectories and time constants, and detecting a patient parameter being greater or equal to the trigger threshold and thus ending the exhalation at any point during the exhalation, including during the time of the adjusted inspiratory trigger threshold, would have been obvious to an artisan at the time of invention in order to cycle the ventilator based on patient effort for optimal synchronicity. Therefore, it would have been obvious to an artisan at the time of invention to include, in the patented claims, the absent limitations recited by the instant claims as taught by Weismann and the patented claims, in order to allow the patented method to be performed on a suitable system via appropriately-configured computer-readable media and to quickly accommodate for leakage using known techniques and trajectories, thus providing the expected result of a more dynamic method/system. 

Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4+5/16+17, 1-3, 6, 7, 9, 11, 12, 14 and 18-20 of U.S. Patent No. 10,543,327 in view of Weismann. The patented claims 4+5/16+17 are narrower than the instant claims, except they do not recite determining a change in the estimated leak flow and based on the change in the estimated leak flow, progressively adjusting the initial base flow and an associated inspiratory trigger threshold during the first portion of the exhalation, that the increasing of base flow and decreasing of inspiratory trigger threshold are progressive, or ending exhalation as instantly claimed. However, Weismann teaches that it was known in the ventilator control art at the time of invention to determine an estimated leak flow (col. 6, lines 3-6) and concurrently adjust expiratory flow (col. 5, lines 1-5) and inspiratory trigger to compensate for the leak flow (Fig. 3; col. 5, lines 55-60), the patented claims teach making adjustments based on exponential (i.e. progressive) trajectories and time constants, and detecting a patient parameter being greater or equal to the trigger threshold and thus ending the exhalation at any point during the exhalation, including during the time of the adjusted inspiratory trigger threshold, would have been obvious to an artisan at the time of invention in order to cycle the ventilator based on patient effort for optimal synchronicity. Therefore, it would have been obvious to an artisan at the time of invention to include in the patented claims, the absent limitations recited by the instant claims and taught by Weismann and the patented claims, in order to allow the patented method to be performed on a suitable system via appropriately-configured computer-readable media and to quickly accommodate for leakage using known techniques, thus providing the expected result of a more dynamic method/system. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01 and 2106.3.II. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Applicant can address this rejection by amending claim 20, line 1, to read “A non-transitory, computer-readable medium”. See David J. Kappos, Subject Matter Eligibility of Computer Readable Media. 1351 OG 212 (Feb. 23, 2010).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 13 and 20 (and thus their dependent claims), the claims recite two portions during an exhalation, a first portion comprising an associated inspiratory trigger threshold, which is subsequently adjusted to arrive at an adjusted inspiratory trigger threshold (as understood below), and a second period, where the adjusted inspiratory trigger is subsequently adjusted toward a desired trigger threshold. However, lines 14-17 of claim 1 (and the corresponding lines of identical language in claims 13 and 20) recite “detecting that a patient parameter is greater or equal to the adjusted inspiratory trigger threshold; and…ending the exhalation,” where it is unclear how both the steps of lines 10-13 of claim 1 and the steps of lines 14-17 of claim 1 (and the corresponding lines of identical language in claims 13 and 20) can occur in the same method/exhalation, i.e. how does the adjustment towards the desire trigger threshold in the second portion of an exhalation occur if the exhalation has been ended while the trigger is still the adjusted inspiratory trigger? Since all of the steps cannot be performed in the same exhalation as currently written, Applicant could either amend the claims such that the detecting step and ending steps are performed during a different exhalation, or, as better understood, lines 14-17 could be amended to recite “greater or equal to the desired trigger threshold” to address this rejection.
Claims 1, 13 and 20 (and thus their dependent claims) recites the limitation "the adjusted initial base flow" and “the adjusted inspiratory trigger threshold” in lines 10 and 12 of claim 1 (and the corresponding lines of identical language in claims 13 and 20).  There is insufficient antecedent basis for these limitations in the claims/it is unclear to which adjusted initial base flow and adjusted inspiratory trigger threshold is being referred, because “progressively adjusting the initial base flow and an associated inspiratory trigger threshold” is understood result in a number of adjusted initial base flows and adjusted inspiratory trigger thresholds as the progression progresses. As best understood, for purposes of examination, lines 6-7 of claim 1 (and the corresponding lines of identical language in claims 13 and 20) will be considered to read “progressively adjusting the initial base flow and an associated inspiratory trigger threshold to arrive at an adjusted initial base flow and an adjusted inspiratory trigger threshold”, and Applicant could amend the claims correspondingly to address this rejection.
Claim 5 recites the limitation "the second exponential trajectory" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Applicant could amend claim 5 to depend on claim 4, which provides the requisite antecedent basis, to address this rejection.
Regarding claim 6, it is indefinite how identifying the transition condition can be associated with either the initial base flow being at least the desired base flow or the (associated) inspiratory trigger threshold being the at least the desired trigger threshold, because immediately prior to identifying the transition, there is no longer an initial base flow/(associated) inspiratory trigger threshold, but rather an adjusted version of each. Moreover, since the initial base flow/(associated) inspiratory trigger threshold and desired base flow/trigger threshold are understood to be values that are set before the exhalation begins, it is unclear how one being “at least” the other could be associated with identifying a transition condition, since either they would either be “at least” the other always or never, depending on the set values. Applicant is referred to page 22, lines 25-28 of the instant specification for their discussion of potential transition conditions, none of which are those recited claim 6), as a potential source for addressing this rejection.
Claim 7 recites the limitation "the detected change" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to read “the determined change”.
Regarding claim 10, it is indefinite from the claims whether “the inspiratory trigger threshold” in line 1 refers to the associated inspiratory trigger threshold of claim 1, line 7, or the adjusted inspiratory trigger threshold of claim 1, line 12.
Regarding claim 11, it is indeterminate what is meant by “the estimated leak flow is maintained during the second portion”. Does this mean the method does not perform step 207 of the method depicted in instant Fig. 2/does not update the estimated leak flow? Or it does not determine a change? Or does it mean that that the leak itself doesn’t change? As best understood, for purposes of examination, the claim will be considered to indicate that no change in estimated leak flow is determined in the second portion.
Claim 12 recites the limitation "The ventilator system of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to read “The method of claim 1”.
Claim 12 recites the limitation "the desired inspiratory trigger threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to read "the desired 
Regarding claim 12, it is indefinite from the claims whether “the inspiratory trigger threshold” in line 4 refers to the associated inspiratory trigger threshold or the adjusted inspiratory trigger threshold of claim 1.
Regarding claim 12, it is indefinite from the claims whether “base flow” in line 4 refers to the initial, adjusted, or desired base flow of claim 1.
Claim 12 recites the limitation "the detected change" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Applicant could address this rejection by amending the claim to read “the determined change”.
Claim 12 recites the limitation "the set period of time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 1 to read “the set of operations further comprising”.
Claim 14 recites the limitation "the subsequent base flow" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the subsequent inspiratory trigger threshold" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is indefinite from the claims whether “the inspiratory trigger threshold” in line 4 refers to the associated inspiratory trigger threshold of claim 13 or the adjusted inspiratory trigger threshold of claim 13.
Regarding claim 14, it is indefinite from the claims whether “base flow” in line 4 refers to the initial, adjusted, or desired base flow of claim 13.
Claim 14 recites the limitation "the set period of time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend line 1 to read “wherein the set of operations further comprises,”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 8, the claim recites wherein the initial base flow “is zero”. Since claim 1 requires a step of delivering the initial base flow, if the flow were zero, it would not exist and thus could not be delivered, because there would be no flow. Therefore, claim 8 fails to properly further limit claim 1, because claim 8 effectively broadens claim 1 by removing a required step, that is, delivering an actual initial flow. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. (US 2004/0255943 A1; hereinafter “Morris”) in view of Weismann (US 5,647,351; hereinafter “Wiesmann”) and Martin et al. (US 2010/0108066 A1; hereinafter “Martin”) (and as evidenced by Zdrojkowski et al. (US 2002/0023645 A1; hereinafter “Zdrojkowski”) and Olsson et al. (US 5,373,842; hereinafter “Olsson”)).
Regarding claim 1, Morris discloses a method for ventilating a patient with a ventilator during an exhalation of the patient (Figs. 1 and 3; para [0001]), the method comprising: 
delivering an initial base flow to the patient during a first portion (state 3-4) of the exhalation (Fig. 3; paras [0027] and [0035] in view of para [0025], which demonstrates that flow is controlled/dictated by the valve position, such that the valve position in Fig. 3 tracks with flow; the initial base flow present during the first/left exhale portion as seen in Fig. 3);
identifying a transition condition (exhalation time period expires, para [0037]) to transition to a second portion (state 4-5) of the exhalation associated with a desired base flow (flow required to provide the medically prescribed positive pressure at the plateau at state 5 in Fig. 3) and a desired trigger threshold (paras [0030-31] in view of para [0041], wherein the desired inspiratory trigger is when the patient begins to inhale sufficiently to cause a change in pressure or associated flow from the set/medically prescribed pressure/flow, see also points 502 and 506 in Fig. 5, para [0040]); 
based on the desired base flow, progressively adjusting an adjusted initial base flow (see the adjustment to an adjusted initial base flow from the left to right of stage 3-4) toward the desired base flow during the second portion of the exhalation (see the slope in stage 4-5).
Morris silent regarding the initial base flow based on an estimated leak flow; 
determining a change in the estimated leak flow; 
based on the change in the estimated leak flow, progressively adjusting the initial base flow and an associated inspiratory trigger threshold during the first portion of the exhalation.
However, Weismann teaches that it was known in the ventilator control art at the time of invention to determine an estimated leak flow (col. 6, lines 3-6), wherein it would have been obvious to an artisan at the time of invention for any change in the leak flow, be it in the first or section portion of an exhalation, to be similarly accommodated, in order to monitor the leak flow/ensure constant correction to the target flow/pressure, and based on the change in the estimated leak flow (i.e. to compensate for the change in leak flow), concurrently adjust the base flow (col. 5, lines 1-5) and an associated inspiratory trigger threshold (Fig. 3; col. 5, lines 55-60), and Morris further teaches utilizing progressive adjustments when adjusting flow (e.g. para [0035], i.e. the steps of the valve and how long it takes to make said step changes). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention modify the method of Morris to include the initial base flow based on an estimated leak flow; determining a change in the estimated leak flow; based on the change in the estimated leak flow, progressively adjusting the initial base flow and an associated inspiratory trigger threshold during the first portion of the exhalation as taught by Weismann and Morris, in order to allow the method to smoothly accommodate for leakage (which is a common occurrence, see Weismann col. 4, lines 60-65) at any point within the method, including within the first portion of exhalation as instantly claimed, thus providing the expected result of a more dynamic, user-friendly method.
Modified Morris is silent regarding based on the desired trigger threshold, progressively adjusting the adjusted inspiratory trigger threshold toward the desired trigger threshold during the second portion of the exhalation. However, Martin demonstrates that it was well known in the ventilator control art at the time of invention to utilize a dynamic inspiratory trigger threshold (e.g. Fig. 9A), wherein based on the desired trigger threshold (the minimum positive value of the trigger to the right in Fig. 9A), progressively adjusting the adjusted inspiratory trigger threshold (immediately after the step-down of the trigger to the left in Fig. 9A) toward the desired trigger threshold during the second portion of the exhalation (i.e. after the “progressive trigger tolerance” line in Fig. 9, where the step-down plateau begins to slope downward). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Morris in view of Weismann to further include based on the desired trigger threshold, progressively adjusting the adjusted inspiratory trigger threshold toward the desired trigger threshold during the second portion of the exhalation as taught by Martin, in order to ensure that an inhalation is not triggered during the active/first portion of the exhalation/while a large flow adjustment is occurring, while also ensuring that an inhalation is suitably detected in the later stage of exhalation when it is expected to occur (Martin, para [0081]; see also Zdrojkowski para [0080] and Olsson col. 3, lines 27-31 as additional evidence of this well-known motivation for including an initially-high value/low sensitivity inspiratory trigger threshold).
 

Modified Morris is silent regarding detecting that a patient parameter is greater than or equal to the adjusted inspiratory trigger threshold; and 
based on the patient parameter being greater than or equal to the adjusted inspiratory trigger threshold, ending the exhalation of the patient. However, detecting a patient parameter being greater or equal to the trigger threshold and thus ending the exhalation at any point during the exhalation, including during the time of the adjusted inspiratory trigger threshold, would have been obvious to an artisan at the time of invention in order to cycle the ventilator based on sufficient patient effort at a given point in the exhalation for optimal synchronicity.
Regarding claim 7, Morris in view of Weismann and Martin teaches the method of claim 1, wherein Weismann further educates modified Morris to include wherein the detected change in the estimated leak flow is an increase in the estimated leak flow, and wherein the step of adjusting the initial base flow includes increasing the inspiratory trigger threshold as a function of the increase in the estimated leak flow (Weismann col. 2, line 46-col. 3, line 8, wherein the determined threshold correction varies directly with the degree of leakage, and Fig. 3, where an increase (e.g. from none) of leak flow requires upward adjustment of the trigger threshold), as would have been obvious to an artisan at the time of invention in order to properly correct for the direction of leakage change.  
Regarding claim 8, Morris in view of Weismann and Martin teaches the method of claim 1, wherein modified Morris further discloses wherein the initial base flow is zero (para [0035]; when the valve is at step 0, i.e. closed, no flow will be going through).  
Regarding claim 9, Morris in view of Weismann and Martin teaches the method of claim 1, wherein Weismann further educates modified Morris to include wherein progressively adjusting the adjusted initial base flow and progressively adjusting the adjusted inspiratory trigger threshold are performed concurrently (Fig. 3; during exhalation, additional respiratory gas must be metered, col. 5, lines 1-5; trigger thresholds are corrected, col. 5, lines 55-60), as would have been obvious to an artisan at the time of invention in order to ensure that target expiratory pressure is maintained and that the switchover takes place at the same time points as with a leakage-free ventilating system (Weismann, col. 5, lines 1-5 and 55-60).  
Regarding claim 10, Morris in view of Weismann and Martin teaches the method of claim 1, wherein modified Morris further discloses/teaches wherein the inspiratory trigger threshold is based on at least one of an exhalation flow or an exhalation pressure (Morris paras [0030-31] in view of para [0041], wherein the desired inspiratory trigger is when the patient begins to inhale sufficiently to cause a change in pressure or associated flow from the set/medically prescribed pressure/flow, see also points 502 and 506 in Fig. 5, para [0040]); and see also Weismann Fig. 2, col. 2, and Martin Fig. 9A, paras [0081-82]).  
Regarding claim 11, Morris in view of Weismann and Martin teaches the method of claim 1, wherein it would have been obvious to an artisan at the time of invention to further include wherein the estimated leak flow is maintained during the second portion of exhalation, as best understood, when there is no change in the leak, because no further leak adjustments would be necessary.  
Regarding claim 12, Morris in view of Weismann and Martin teaches the [method] of claim 1, wherein Martin further educates modified Morris to include further comprising: displaying at least one of a minimum exhalation flow, a minimum exhalation time, a maximum exhalation time, the desired base flow, the desired inspiratory trigger threshold, the inspiratory trigger threshold, the base flow, an exhalation flow, the estimated leak flow, the detected change in the estimated leak flow, the set period of time, and an exhalation pressure (Martin Fig. 1; paras [0053] and [0056]), because displaying any/all relevant data used by the method as discussed above would have been obvious to an artisan at the time of invention in order to keep the operator informed as to the state of the ventilator.  
Regarding claims 13-14, Morris in view of Weismann and Martin teaches a ventilator (Morris: Fig. 1) for ventilating a patient during an exhalation of the patient (Morris: para [0001]), comprising: 
a display for displaying, at the display, at least one of: a minimum exhalation flow, a minimum exhalation time, a maximum exhalation time, the subsequent base flow, the subsequent inspiratory trigger threshold, the inspiratory trigger threshold, the base flow, an exhalation flow, the estimated leak flow, the determined change in the estimated leak flow, the set period of time, and an exhalation pressure  (Martin Fig. 1; paras [0053] and [0056]), where a display for displaying any/all relevant data used by the method as discussed above would have been obvious to an artisan at the time of invention in order to keep the operator informed as to the state of the ventilator); 
a processor (Morris: microprocessor, para [0015]); 
memory storing instructions (Morris: instructions stored in a memory, para [0016]) that, when executed by the processor, cause the ventilator to perform a set of operations (Morris: para [0018]) comprising: 
the steps of the method of claim 1 (see claim 1 discussion above).
Regarding claim 20, Morris in view of Weismann and Martin teaches a computer-readable medium having computer-executable instructions for performing a method of ventilating a patient with a ventilator (Morris: para [0018] in view of paras [0015-16]), the method comprising:
the steps of the method of claim 1 (see claim 1 discussion above). 
 
 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Martin and Weismann as applied to claim 13 above, and further in view of Soliman et al. (US 2007/0101992 A1; hereinafter “Soliman”).
Regarding claim 15, Morris in view of Weismann and Martin teaches the ventilator of claim 13, but modified Morris is silent regarding the set of operations further comprising: 
calculating an estimated exhaled tidal volume of the patient. However, Soliman demonstrates that it was well known in the ventilator art at the time of invention to calculate an estimated exhaled tidal volume of the patient based on the output from a (flow) sensor (paras [0021] and [0024]), such that it would have been obvious to one of ordinary skill in the art at the time of invention to modify the operations of modified Morris to include calculating an estimated exhaled tidal volume of the patient as taught by Soliman, in order to allow the ventilator to be used to deliver an accurate set tidal volume to ensure that sufficient flow is delivered to the patient (Soliman para [0004])/to deliver an accurate patient pressure while maintaining a constant I:E ratio without causing gas trapping and auto PEEP (Soliman, para [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785